EXHIBIT 10.3
COMMON STOCK PURCHASE WARRANT
NEITHER THE WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES ISSUABLE UPON
EXERCISE HEREOF HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
FX REAL ESTATE AND ENTERTAINMENT INC.

      No. [          ]   [          ] Shares

     THIS CERTIFIES that, for value received, [                    ], a
[                    ] (the “Holder”), is entitled to subscribe for and purchase
from FX Real Estate and Entertainment Inc., a Delaware corporation (the
“Company”), upon the terms and conditions set forth herein, at any time after
the date hereof, and before 5:00 p.m., New York City time, on July [          ],
2018 (the “Exercise Period”), up to [                                        ]
([                    ]) shares, $0.01 par value, of the Company (“Common
Stock”), at an exercise price of $5.50 per share (the “Exercise Price”). As used
herein the term “this Warrant” shall mean and include this Warrant and any
Warrant or Warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part.
     The number of shares of Common Stock issuable upon exercise of the Warrant
(the “Warrant Shares”) and the Exercise Price may be adjusted from time to time
as hereinafter set forth.
     1. This Warrant may be exercised, at any time and from time to time, during
the Exercise Period, as to the whole or any lesser number of the respective
whole Warrant Shares, as follows:
          (a) by the surrender of this Warrant (with the Form of Election at the
end hereof duly executed) to the Company at its office as set forth in the Form
of Election attached hereto, or at such other place as is designated in writing
by the Company, together with payment to the Company of an amount equal to the
then applicable Exercise Price multiplied by the number of respective Warrant
Shares for which this Warrant is being exercised. Such payment may be made by
certified or bank cashier’s check payable to the order of the Company or by wire
transfer of immediately available funds to an account or accounts specified in
advance by the Company; or

 



--------------------------------------------------------------------------------



 



          (b) by surrender of this Warrant (with the Notice of Cashless Exercise
at the end hereof duly executed) to the Company at its office as set forth in
the Notice of Cashless Exercise attached hereto, or at such other place as is
designated in writing by the Company, in which event the Company shall issue to
the Holder the number of Warrant Shares determined as follows:
               X = Y (A-B)/A
     where:
               X = the number of Warrant Shares to be issued to the Holder.
               Y = the number of Warrant Shares with respect to which this
Warrant is being exercised.
               A = the last sale price of the Common Stock for the trading day
immediately prior to the date of exercise, as reported on any national
securities exchange, market or quotation system on which the Common Stock is
then listed for trading or quoted.
               B = the Exercise Price.
     2. Upon the exercise of the Holder’s rights to purchase Warrant Shares,
either pursuant to Section 1(a) or 1(b) above, the Holder shall be deemed to be
the holder of record of the Warrant Shares issuable upon such exercise,
notwithstanding that the transfer books of the Company shall then be closed or
instruments representing such Warrant Shares shall not then have been actually
delivered to the Holder. For purposes of Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Act”), it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
pursuant to Section 1(b) above shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the issue date of this Warrant. As soon as practicable after the
exercise of this Warrant either pursuant to Section 1(a) or 1(b) above, the
Company shall cause a statement from its transfer agent and registrar for the
Common Stock (the “Transfer Agent”) evidencing ownership of the Warrant Shares
issuable upon such exercise, registered in the name of the Holder or its
designee on the Transfer Agent’s records in book-entry form under The Direct
Registration System, to be issued by the Transfer Agent to the Holder. If the
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the Warrant Shares (or portions
thereof) subject to purchase hereunder.
     3. The Company shall register this Warrant, upon records to be maintained
by the Company for that purpose (the “Warrant Register”), in the name of the
record holder from time to time. The Company shall be entitled to treat the
registered holder of any Warrant on the Warrant Register as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrant on the part of any other person, and
shall not be liable for any registration or transfer of Warrants which are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such

2



--------------------------------------------------------------------------------



 



registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by his duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases or transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall promptly
deliver a new Warrant or Warrants to the person entitled thereto. The Company
shall have no obligation to cause Warrants to be transferred on its books to any
person if, in the opinion of counsel to the Company, such transfer does not
comply with the provisions of the Act, and the rules and regulations promulgated
thereunder.
     4. The Company shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of providing for
the exercise of the rights to purchase all Warrant Shares granted pursuant to
this Warrant, such number of shares of Common Stock as shall, from time to time,
be sufficient therefor. The Company covenants that all shares of Common Stock
issuable upon exercise of this Warrant, upon receipt by the Company of the full
Exercise Price therefor if such exercise is pursuant to Section 1(a) above, or
upon receipt by the Company of the Notice of Cashless Exercise duly executed if
such exercise is pursuant to Section 1(b) above, shall be duly authorized,
validly issued, fully paid, nonassessable, and free of preemptive rights.
     5. (a) In case the Company shall at any time after the date this Warrant
was first issued (i) declare a dividend on the outstanding shares of its Common
Stock payable in shares of its capital stock, (ii) subdivide the outstanding
shares of its Common Stock, (iii) combine the outstanding shares of its Common
Stock into a smaller number of shares, or (iv) issue any shares of its capital
stock by reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then, in each case, the Exercise Price,
and the number of Warrant Shares issuable upon exercise of this Warrant, in
effect at the time of the record date for such dividend or of the effective date
of such subdivision, combination, or reclassification, shall be proportionately
adjusted so that the Holder after such time shall be entitled to receive the
aggregate number and kind of shares which, if such Warrant had been exercised
immediately prior to the record date therefor, he would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination, or reclassification. Such adjustment shall be made successively
whenever any event listed above shall occur.
          (b) No adjustment in the Exercise Price shall be required if such
adjustment is less than $.01; provided, however, that any adjustments which by
reason of this Section 5 are not required to be made shall be carried forward
and taken into account in any subsequent adjustment. All calculations under this
Section 5 shall be made to the nearest cent or to the nearest one-thousandth of
a share, as the case may be.
          (c) In any case in which this Section 5 shall require that an
adjustment in the Exercise Price be made effective as of a record date for a
specified event, the Company may elect to defer, until the occurrence of such
event, issuing to the Holder, if the Holder exercised this Warrant after such
record date, the shares of Common Stock, if any, issuable upon such exercise
over and above the shares of Common Stock, if any, issuable upon such exercise
on the

3



--------------------------------------------------------------------------------



 



basis of the Exercise Price in effect prior to such adjustment; provided,
however, that the Company shall deliver to the Holder a due bill or other
appropriate instrument evidencing the Holder’s right to receive such additional
shares upon the occurrence of the event requiring such adjustment.
          (d) Whenever there shall be an adjustment as provided in this
Section 5, the Company shall promptly cause written notice thereof to be sent by
registered mail, postage prepaid, to the Holder, at its address as it shall
appear in the Warrant Register, which notice shall be accompanied by an
officer’s certificate setting forth the number of Warrant Shares purchasable
upon the exercise of this Warrant and the Exercise Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment and
the computation thereof, which officer’s certificate shall be conclusive
evidence of the correctness of any such adjustment absent manifest error.
     6. (a) In case of any consolidation with or merger of the Company with or
into another entity (other than a merger or consolidation in which the Company
is the surviving or continuing entity), or in case of any sale, lease, or
conveyance to another entity of the property and assets of any nature of the
Company as an entirety or substantially as an entirety, such successor, leasing,
or purchasing entity, as the case may be, shall (i) execute with the Holder an
agreement providing that the Holder shall have the right thereafter to receive
upon exercise of this Warrant solely the kind and amount of shares of stock and
other securities, property, cash, or any combination thereof receivable upon
such consolidation, merger, sale, lease, or conveyance by a holder of the number
of shares of Common Stock for which this Warrant might have been exercised
immediately prior to such consolidation, merger, sale, lease, or conveyance and
(ii) take or cause to be taken all necessary equityholder and corporate action,
including amending its Certificate of Incorporation or otherwise, required to
effect such agreement. Such agreement shall provide for adjustments which shall
be as nearly equivalent as practicable to the adjustments in Section 5.
          (b) In case of any reclassification or change of the shares of Common
Stock issuable upon exercise of this Warrant (other than a change in par value,
or from no par value to a specified par value, or as a result of a subdivision
or combination, but including any change in the shares into two or more classes
or series of shares), or in case of any consolidation or merger of another
entity into the Company in which the Company is the continuing entity and in
which there is a reclassification or change (including a change to the right to
receive cash or other property) of the shares of Common Stock (other than a
change in par value, or from no par value to a specified par value, or as a
result of a subdivision or combination, but including any change in the shares
into two or more classes or series of shares), the Holder shall have the right
thereafter to receive upon exercise of this Warrant solely the kind and amount
of shares of stock and other securities, property, cash, or any combination
thereof receivable upon such reclassification, change, consolidation, or merger
by a holder of the number of shares of Common Stock for which this Warrant might
have been exercised immediately prior to such reclassification, change,
consolidation, or merger. Thereafter, appropriate provision shall be made for
adjustments which shall be as nearly equivalent as practicable to the
adjustments in Section 5.

4



--------------------------------------------------------------------------------



 



          (c) In the event that the Company (i) issues as a dividend or other
similar distribution (an “Extraordinary Dividend”) on all of its then
outstanding Common Stock, (A) securities of the Company of a class other than
Common Stock, (B) rights, warrants or options (individually, a “Right” and
collectively, the “Rights”) to acquire any securities of the Company (including
Common Stock) or (C) evidences of its indebtedness or assets, or (ii) issues any
dividend or other similar distribution (a “Secondary Extraordinary Dividend”) on
any such securities in the form of securities of the Company (including Common
Stock) (any securities (other than Rights) issued as an Extraordinary Dividend
or Secondary Extraordinary Dividend or issued upon exercise of any Rights issued
as an Extraordinary Dividend or Secondary Extraordinary Dividend shall be
referred to as “Dividend Securities”):
               (x) this Warrant shall thereafter be exercisable for (1) the
original number of shares of Common Stock (subject to adjustment as herein
provided), (2) such Dividend Securities and Rights as would theretofore have
been issued in respect of such shares (adjusted as herein provided) had such
shares been outstanding at the time of such Extraordinary Dividend, and (3) any
Dividend Securities that would theretofore have been issued as a Secondary
Extraordinary Dividend in respect of such Dividend Securities had such Dividend
Securities been outstanding at the time of such Secondary Extraordinary
Dividend; and
               (y) any Right issued as an Extraordinary Dividend or a Secondary
Extraordinary Dividend shall (1) expire upon the later of (a) the original
expiration date of such Right or (b) the 180th day following the exercise of
this Warrant, and (2) be exercisable for (a) the Dividend Securities issuable
upon exercise of such Right and (b) any property theretofore issued as a
Secondary Extraordinary Dividend in respect of such Dividend Securities.
          (d) In the event that at any time while this Warrant is outstanding,
the Company shall offer to sell to all of the holders of Common Stock as a
class, rights or options to purchase Common Stock or rights or options to
purchase any stock or securities convertible into or exchangeable for Common
Stock (such exchangeable or convertible stock or securities being herein called
“Convertible Securities”), whether or not such rights or options are immediately
exercisable, and the price per share for which Common Stock is issuable upon the
exercise of such rights or options or upon conversion or exchange of such
Convertible Securities (determined by dividing (i) the total amount received or
receivable by the Company upon issuance and sale of such rights or options, plus
the aggregate amount of additional consideration payable to the Company upon the
exercise of all such rights or options, plus, in the case of rights or options
which relate to Convertible Securities, the aggregate amount of additional
consideration, if any, payable upon the conversion or exchange of all such
Convertible Securities, by (ii) the total maximum number of shares of Common
Stock issuable upon the exercise of all such rights or options or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of all such rights or options) shall be less than the Exercise Price in
effect immediately prior to the initial sale of any such rights or options, the
Company shall offer to sell to the Holder, at the price and upon the terms at
which such rights or options are offered to holders of its Common Stock, such
number of such rights or options as the Holder would have been entitled to
purchase had the Holder exercised this Warrant immediately prior to the
commencement of the offering of such rights or options.

5



--------------------------------------------------------------------------------



 



          (e) The above provisions of this Section 6 shall similarly apply to
successive reclassifications and changes of shares of Common Stock and to
successive consolidations, mergers, sales, leases, or conveyances.
     7. In case at any time the Company shall propose:
          (a) to pay any dividend or make any distribution on shares of Common
Stock in shares of Common Stock or make any other distribution (other than
regularly scheduled cash dividends which are not in a greater amount per share
than the most recent such cash dividend) to all holders of Common Stock; or
          (b) to issue any rights, warrants, or other securities to all holders
of Common Stock entitling them to purchase any additional shares of Common Stock
or any other rights, warrants, or other securities; or
          (c) to effect any reclassification or change of outstanding shares of
Common Stock, or any consolidation, merger, sale, lease, or conveyance,
described in Section 6; or
          (d) to effect any liquidation, dissolution, or winding-up of the
Company; or
          (e) to take any other action which under the express terms of this
Warrant would cause an adjustment to the Exercise Price;
then, and in any one or more of such cases, the Company shall give written
notice thereof, by registered mail, postage prepaid, to the Holder at the
Holder’s address as it shall appear in the Warrant Register, mailed at least
30 days prior to (i) the date as of which the holders of record of shares of
Common Stock to be entitled to receive any such dividend, distribution, rights,
warrants, or other securities are to be determined, (ii) the date on which any
such reclassification, change of outstanding shares of Common Stock,
consolidation, merger, sale, lease, conveyance, liquidation, dissolution, or
winding-up is expected to become effective, and the date as of which it is
expected that holders of record of shares of Common Stock shall be entitled to
exchange their shares for securities or other property, if any, deliverable upon
such reclassification, change of outstanding shares, consolidation, merger,
sale, lease, conveyance of property, liquidation, dissolution, or winding-up, or
(iii) the date of such action which would require an adjustment to the Exercise
Price.
     8. The issuance of any Warrant Shares or other securities upon the exercise
of this Warrant, and the delivery of certificates or other instruments
representing such shares or other securities, shall be made without charge to
the Holder for any tax or other charge in respect of such issuance. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of any certificate or other
instrument in a name other than that of the Holder and the Company shall not be
required to issue or deliver any such certificate or instrument unless and until
the person or persons requesting the issue thereof shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid.

6



--------------------------------------------------------------------------------



 



     9. Any certificate evidencing the Warrant Shares issued upon exercise of
the Warrant and registered in the name of the Holder or its designee on the
Transfer Agent’s records in book-entry form under The Direct Registration System
shall contain the following notation:
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”
     10. Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction, or mutilation of any Warrant (and upon surrender of
any Warrant if mutilated), and upon reimbursement of the Company’s reasonable
incidental expenses, the Company shall execute and deliver to the Holder thereof
a new Warrant of like date, tenor, and denomination.
     11. The Holder of any Warrant shall not have, solely on account of such
status, any rights of a stockholder of the Company, either at law or in equity,
or to any notice of meetings of stockholders or of any other proceedings of the
Company, except as provided in this Warrant.
     12. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or sent by Federal Express, Express Mail, or similar overnight
delivery or courier service or delivered (in person or by telecopy, telex, or
similar telecommunications equipment) against receipt to the party to whom it is
to be given, if sent to the Company, at: 650 Madison Avenue, New York, NY 10022,
Attention: Corporate Secretary; or if sent to the Holder, at the Holder’s
address as it shall appear on the Warrant Register; or to such other address as
the party shall have furnished in writing in accordance with the provisions of
this Section 12. Any notice or other communication given by certified mail shall
be deemed given five days after the time of certification thereof, except for a
notice changing a party’s address which will be deemed given at the time of
receipt thereof. Any notice given by other means permitted by this Section 12
shall be deemed given at the time of receipt thereof.
     13. This Warrant shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of the Holder and its successors and
assigns.
     14. This Warrant shall be construed in accordance with the laws of the
State of New York applicable to contracts made and performed within such State,
without regard to principles

7



--------------------------------------------------------------------------------



 



of conflicts of law, except to the extent that the Delaware General Corporation
Law may govern by virtue of the fact that the Company is incorporated under the
laws of the State of Delaware.
     15. The Company irrevocably consents to the jurisdiction of the US District
Court for the Southern District of New York and courts located in New York
County in connection with any action or proceeding arising out of or relating to
this Warrant, any document or instrument delivered pursuant to, in connection
with or simultaneously with this Warrant, or a breach of this Warrant or any
such document or instrument. In any such action or proceeding, the Company
waives personal service of any summons, complaint or other process.
     16. The Company shall not be required to issue or cause to be issued
fractional Warrant Shares on the exercise of this Warrant. If any fraction of a
Warrant Share would, except for the provisions of this Section, be issuable upon
exercise of this Warrant, the number of Warrant Shares to be issued will be
rounded up to the nearest whole share.
     17. Put Option.
          (a) If a Cash Transaction occurs, the Holder hereof shall have the
option (the “Put Option”) to sell to the Company all of the shares of Common
Stock represented by this Warrant, for a purchase price equal to the product of
(i) the number of shares of Common Stock represented by this Warrant multiplied
by (ii) (A) the per share cash amount paid to each holder of Common Stock in
respect of such Cash Transaction minus (B) the Exercise Price per Warrant Share.
               For purposes of this Section 17, a “Cash Transaction” means (i) a
consolidation or merger to which the Company is a party (other than a Primary
Merger), (ii) any sale or other conveyance of all or substantially all of the
assets of the Company, or (iii) any cash tender offer or similar transaction for
all or part of the Common Stock, and in each such case all of the consideration
paid to the holders of Common Stock in respect of such transaction is comprised
of cash.
               For purposes of this Section 17, a “Primary Merger” is any
consolidation or merger in which the Company is the surviving corporation other
than any such consolidation or merger in which the persons who held Common Stock
immediately prior to the approval of such transaction by the Company’s
shareholders do not continue to hold a majority of such Common Stock after such
transaction becomes effective.
          (b) The Company shall provide the Holder hereof with notice of any
Cash Transaction at the same time and in the same manner that notice thereof is
provided to holders of Common Stock; provided that if the Company provides
notice to the holders of Common Stock of such Cash Transaction less than twenty
(20) calendar days prior to the effective date thereof, the Company shall be
required to provide the Holder hereof with notice of such Cash Transaction at
least twenty (20) calendar days prior to the effective date thereof. If the
Holder hereof exercises the Put Option, it shall provide notice thereof to the
Company no less than ten (10) calendar days prior to the consummation of such
Cash Transaction.
          (c) Payment for the Put Option shall be paid to the Holder hereof at
the same time and in the same manner as the holders of Common Stock receive
their distributions of cash

8



--------------------------------------------------------------------------------



 



with respect to such Cash Transaction. In the event that the amount of the cash
payment to any holder of Common Stock in respect of any Cash Transaction
increases after the initial payment in respect thereof, the Company shall pay
the ratable amount of such increase attributable to this Warrant to the Holder
hereof. Any payment required pursuant to this Section 16 may, at the option of
the Holder, be made by check payable to the order of the Holder hereof duly
mailed or delivered to its registered address or, if requested by the Holder
hereof, by wire transfer of federal or other immediately available funds to its
account at any bank or trust company in the United States of America.
          (d) In the event that (i) any consolidation or merger in respect of
which the Put Option shall have been exercised does not become effective,
(ii) shares of securities into which this Warrant is exercisable are not
purchased pursuant to any tender offer in respect of which the Put Option shall
have been exercised, or (iii) any holder of securities into which this Warrant
is exercisable shall have the right to withdraw securities deposited pursuant to
any tender offer in respect of which the Put Option shall have been exercised
(any such event specified in clause (i), (ii) or (iii) being hereinafter
referred to as a “Withdrawal”), within sixty (60) days after the occurrence of
such Withdrawal, the Holder hereof shall have the right to rescind the exercise
of the Put Option.
[Signature page follows]

9



--------------------------------------------------------------------------------



 



          Dated: July [          ], 2008  FX REAL ESTATE AND ENTERTAINMENT INC.
      By:           Name:           Title:        

[WARRANT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)
     FOR VALUE RECEIVED,
                                                             hereby sells,
assigns, and transfers unto
                                                             a Warrant to
purchase shares of common stock, $0.01 par value, of FX Real Estate and
Entertainment Inc., a Delaware corporation (the “Company”), together with all
right, title, and interest therein, and does hereby irrevocably constitute and
appoint                                                              attorney to
transfer such Warrant on the books of the Company, with full power of
substitution.
Dated:                                         

     
 
  Signature                                         

NOTICE
     The signature on the foregoing Assignment must correspond to the name as
written upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

11



--------------------------------------------------------------------------------



 



     
To:
  FX Real Estate and Entertainment Inc.
 
  650 Madison Avenue, New York, NY 10022
 
  Attention: Corporate Secretary

ELECTION TO EXERCISE
     The undersigned hereby exercises its rights to purchase
                                         Warrant Shares covered by the within
warrant and tenders payment herewith in the amount of $                     in
accordance with the terms thereof, and requests that such Warrant Shares be
issued and registered in the name of the person specified below on the Transfer
Agent’s records in book-entry form under The Direct Registration System:
 


 


 
(Print Name, Address and Social Security
or Tax Identification Number)
and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

             
Dated:
      Name    
 
           
 
          (Print)
 
           
Address:
                 
 
                              (Signature)


12



--------------------------------------------------------------------------------



 



     
To:
  FX Real Estate and Entertainment Inc.
 
  650 Madison Avenue, New York, NY 10022
 
  Attention: Corporate Secretary

NOTICE OF CASHLESS EXERCISE
(To be executed upon exercise of Warrant
pursuant to Section 1(b))
     The undersigned hereby irrevocably elects to exchange its Warrant for
                                         Warrant Shares pursuant to the cashless
exercise provisions of the within Warrant, as provided for in Section 1(b) of
such Warrant, and requests that a certificate or certificates for such Warrant
Shares be issued in the name of and delivered to:
 


 


 
(Print Name, Address and Social Security
or Tax Identification Number)
and, if such number of Warrant Shares shall not be all the Warrant Shares which
the undersigned is entitled to purchase in accordance with the within Warrant,
that a new Warrant for the balance of the Warrant Shares covered by the within
Warrant be registered in the name of, and delivered to, the undersigned at the
address stated below.

             
Dated:
      Name    
 
           
 
          (Print)
 
           
Address:
                 
 
                              (Signature)


13